department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date c h i ef c ou n sel number info release date conex-133859-08 uil ------------------------ ------------------------- ------------------------------- dear ----- ----------- this is in response to your email dated ---------------- in your email you asked why infant formula is not a covered expenditure for a mother who is unable to breast feed due to a double mastectomy you were advised that you may not use your employer sponsored flexible_spending_account to purchase this formula all employer_provided health coverage is subject_to the same exclusion rules sec_213 of the internal_revenue_code provides a deduction for expenses paid for medical_care of the taxpayer his spouse or a dependant to the extent such expenses exceed percent of adjusted_gross_income sec_213 defines the term medical_care as amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_1_213-1 states that an expenditure that is merely beneficial to the general health of an individual is not an expenditure for medical_care and that expenditures_for medicines and drugs are expenditures_for medical_care sec_1_213-1 states that the term medicine and drugs includes only items that are legally procured and generally accepted as falling within the category of medicine and drugs it further provides that toiletries cosmetics and sundry items are not medicine and drugs and that amounts expended for these items are not expenditures_for medical_care sec_262 of the code provides that no deduction shall be allowed for personal living or family_expenses conex-133859-08 flexible spending arrangements are controlled by sec_105 of the code sec_105 provides that amounts received by an employee through accident_or_health_insurance for personal injuries or sickness are included in gross_income to the extent that such amounts are attributable to contributions by the employer that were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by the taxpayer for medical_care as defined under sec_213 of the taxpayer spouse or dependants revrul_2003_102 2003_22_irb_959 holds that while amounts paid for over-the-counter medicines are not deductible under sec_213 the amount spent by the employee to purchase these medicines and the subsequent reimbursement by the employer are in fact excludible from income under sec_105 however reimbursements for dietary supplement expenditures are still includible in income in revrul_55_261 1955_1_cb_307 the service held that the cost of special foods and beverages qualify as a deductible medical expense if the foods or beverages are prescribed by a physician for the alleviation or treatment of a specific disease are in addition to the taxpayer’s normal diet and in no way completely satisfy the nutritional needs of a patient further if the special food or beverage is taken as a substitute for food or beverage normally consumed by a person and satisfies his nutritional requirements then the expense is personal and nondeductible as a medical expense food including infant formula that satisfies your nutritional requirements is a personal_expenditure under sec_262 and thus is not deductible as a medical expense under sec_213 or excludible from income under sec_105 expenditures_for over the counter medicines such as tylenol and antacids which are reimbursed by your flexible spending arrangement are excludible from income as they qualify as medical_care under sec_105 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2008_1 2008_1_irb_1 i hope this information is helpful if you need further assistance please contact me at ----- ------------- sincerely christopher f kane branch chief branch income_tax accounting
